Citation Nr: 1524149	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-23 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1. Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to cervical degenerative disc disease and facet arthritis. 
 
2. Entitlement to service connection for a lung disability, to include due to ionizing radiation.
 
3. Entitlement to an extraschedular rating for a bilateral hearing loss disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARINGS ON APPEAL
 
Appellant and his spouse

ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1961 to April 1970.
 
These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
 
In January 2008, the Veteran testified during a hearing before a decision review officer at the RO.  In April 2013, the Veteran testified before the undersigned.  A transcript of each hearing is of record.
 
In September 2013, the Board remanded the above issues for further development and denied entitlement to a compensable rating for bilateral hearing loss disability on a scheduler basis.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issues of entitlement to service connection for lung and thoracolumbar disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
 

FINDINGS OF FACT
 
1.  The Veteran's case was referred to the Director of Compensation and Pension Service for consideration of entitlement to an extraschedular rating for a bilateral hearing loss disability and, in December 2013, the Director determined that an extraschedular rating was not warranted.  

2.  The United States Court of Appeals for the Federal Circuit has held that only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extraschedular rating.
 
 
CONCLUSION OF LAW
 
The Board has no authority to assign an extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
As the issue of entitlement to an extraschedular rating for bilateral hearing loss disability is being denied as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Pursuant to the Board's September 2013 remand, the AOJ referred the issue of entitlement to an extraschedular rating for a bilateral hearing loss disability to the Director of Compensation and Pension in December 2013.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Extraschedular Consideration
 
The Veteran's service-connected bilateral hearing loss has been evaluated as non-compensable since September 2005.  In a September 2013 decision, the Board denied entitlement to a compensable rating on a scheduler basis.  Thus, the only other way for the Veteran to receive a compensable rating was on an extraschedular basis.
 
The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
 
In a September 2013 remand the Board directed the AOJ to refer the issue of entitlement to an extraschedular rating for a bilateral hearing loss disability.  In December 2013, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted.  In light of that fact there is effectively no longer any remaining allegation of error of fact or law concerning this appeal.  Simply put, the Board has no authority to grant an award on an extraschedular basis or compel the Director of the Compensation Service to do so. 
 
To explain further, the United States Court of Appeals for the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extraschedular rating." Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit found that the RO and the Board play some role in evaluating a claim for an extraschedular rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'" Id. (emphasis added).
 
Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first or any instance.
 
The concurring opinion in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008),  although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  That concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule." Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).
 
The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).
 
In sum, with respect to the assignment of an extraschedular rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extraschedular rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extraschedular rating.  Hence, the claim of entitlement to an extraschedular rating for bilateral hearing loss disability is dismissed.
 
 
ORDER
 
The claim of entitlement to an extraschedular rating for bilateral hearing loss disability is dismissed for lack of jurisdiction.
 
 
REMAND
 
In September 2013, the Board requested that a VA examination address the etiology of any thoracolumbar spine disability, noting that in a November 2010 letter, "Dr. W.W." stated that a July 2005 MRI indicated that an in-service injury may have caused an L2 vertebral fracture, which could have contributed to degenerative arthritis of various parts of the spine.  Although a February 26, 2014 VA examiner provided an opinion as to the appellant's lumbar strain, she did not fully address the etiology of his thoracolumbar arthritis.  While the examiner noted that muscle strains generally resolve with rest "and then can recur" and while she opined that recent stressors contributed to his current lumbar strain, she did not identify any such stressors.  Nor did she offer any explanation as to why - if muscle strains recur - that the current strain was not a recurrence of the initial injury.  Moreover, about two weeks before the February 26, 2014 VA examination, a different VA examiner also evaluated the Veteran's thoracolumbar spine.  While that examiner noted that the appellant had intervertebral disc syndrome, the February 26, 2014 VA examiner stated that he did not.  An addendum opinion is needed to address the above.
 
The September 2013 Board remand also directed that a VA examination address the etiology of any lung disorder, noting that a March 2005 VA chest X-ray report indicated moderately distended lungs with upper lobe oligemia consistent with centrilobular emphysema.  In February 2014, a VA examiner determined that the appellant did not have a current lung disorder and observed that she did not understand why medical records showed diagnoses of emphysema and chronic obstructive pulmonary disease when his chest X-ray and pulmonary function tests "are not suggestive of emphysema or chronic obstructive pulmonary disease."  The examiner did not reference the March 2005 VA chest X-ray.  Additionally, the September 2013 remand directed the AOJ to obtain the etiological opinion from a pulmonologist.  In this case, there is no indication that the September 2013 physician examiner has any specialized training or certifications in diseases of the lungs.  Stegall, 11 Vet. App. at 271.  On remand, a new opinion should be obtained from a pulmonologist.

Accordingly, the case is REMANDED for the following action:
 
1. Forward the entire claims file to the examiner who prepared the February 2014 opinion regarding the etiology of any thoracolumbar spine disorder, or, if that examiner is unavailable, to another suitably qualified VA physician examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements, as well as the Virtual VA and VBMS electronic claims files.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
 
With reference to the February 26, 2014 VA opinion, the examiner must provide an addendum addressing whether it is as least as likely as not that thoracolumbar arthritis is related to service.  The examiner must also provide a rationale for her conclusion that the appellant's current lumbar spine strain is due to recent stressors as opposed to any reported inservice event.  The examiner must also address how her prior observation that muscle strains can recur applies or does not apply in this case.
 
A complete well-reasoned rationale, with reference to evidence supporting the opinion offered, must accompany any opinion provided.
 
2. Thereafter, forward the entire claims file to a pulmonologist to determine the etiology of any diagnosed lung disorder.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements, as well as the Virtual VA and VBMS electronic claims files.
 
The examiner must opine whether it is as least as likely as not (50 percent probability or more) that any diagnosed lung disability is related to his service, to include due to in-service ionizing radiation exposure.  A complete well-reasoned rationale, with reference to evidence supporting the opinion offered, must accompany any opinion provided.
 
The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
 
3.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


